09/07/2021



                                          DA 21-0024                                          Case Number: DA 21-0024


              IN THE SUPREME COURT OF TI-IE STATE OF MONTANA
                                         2021 MT 226N



STATE OF MONTANA,

               Plaintiff and Appellee,
                                                                        SEP 0 7 2021
         v.                                                           BOVVerl Greenwood
                                                                                     Court
                                                                    Clerk of Supreme
                                                                       State of Montana
KOBY JACOB MARTELL,

               Defendant and Appellant.



APPEAL FROM:           District Court of the Seventh Judicial District,
                       In and For the County of Prairie, Cause No. DC 17-011
                       Honorable Olivia C. Rieger, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Koby Martell, Self-represented, Deer Lodge, Montana

                For Appellee:

                       Austin Knudsen, Montana Attorney General, Katie F. Schulz, Assistant
                       Attorney General, Helena, Montana

                       Daniel Z. Rice, Prairie County Attorney, Terry, Montana



                                                    Submitted on Briefs: July 14, 2021

                                                               Decided: September 7, 2021


Filed:


                                            Clerk
Justice Ingrid Gustafson delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court's quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

       Koby Jacob Martell appeals frorn the November 23, 2020 Order on Defendant's

Post-Conviction Filings issued by the Seventh Judicial District Court, Prairie County,

denying his "Motion for an Extension of Time to File for Post-Conviction Release [sic]

Based upon the Extraordinary Circumstances Regarding the Disciplinary Sanctions

Against my Privately Retained Attorney Brandon Hartford and COVID-19 Closures

Nationwide." We affirm.

¶3     Martell pleaded guilty to one count of Sexual Intercourse without Consent, a felony,

in violation of § 45-5-503(1), MCA, on May 31, 2018. The court sentenced Martell to the

Department of Corrections for 20 years, with 15 suspended, on March 22, 2019. Martell

did not appeal, and his conviction became final on May 21, 2019. On August 18, 2020,

Martell filed a motion for extension of time to file a petition for postconviction relief. The

District Court denied Martell's rnotion, deterrnining "There is no good cause cited by the

Defendant to allow this Court to grant his Motion." Martell appeals.

¶4     We review a district court's findings of fact for clear error and its conclusions of

law for correctness. Marble v. State, 2015 MT 242, ¶ 13, 380 Mont. 366, 355 P.3d 742.

We review de novo a district court's decision not to apply the doctrine of equitable tolling
                                              2
as it relates to a petition for postconviction relief. Davis v. State, 2008 MT 226,     ¶ 10,
344 Mont. 300, 187 P.3d 654.

¶5     A petition for postconviction relief must be filed within one year of the date the

conviction becomes final.1 Section 46-21-102(1), MCA. There is no dispute Martell failed

to file his petition within one year of his conviction becoming final on May 21, 2019. The

State maintains on appeal there is no "good cause" exception to the deadline for filing a

petition for postconviction relief and Martell did not meet the burden of § 46-21-102(2),

MCA, or the "miscarriage of justice" exception. This Court has recognized that equitable

tolling may apply to toll the one-year deadline for postconviction relief petitions under

§ 46-21-102, MCA. See Davis,        ir   23-25. In his handwritten, pro se motion for an

extension of tirne, Martell sought an extension "on the extraordinary circumstances of both

the state of emergency both nationwide and statewide imposed and those circumstances

regarding the disciplinary sanctions issued against Martell's privately retained attorney."

It is clear Martell sought equitable tolling of the deadline to file his petition for

postconviction relief. When considering whether equitable tolling applies to a particular

case, a district court "must determine whether the failure to toll on equitable grounds would

work 'a clear miscarriage of justice, one so obvious' that the imposition of the time bar

would compromise the integrity of the judicial process." Davis,      ¶ 25   (quoting State v.

Redcrow, 1999 MT 95, ¶ 34, 294 Mont. 252, 980 P.2d 622).




  The statutory exception under § 46-21-102(2), MCA, for newly discovered evidence of actual
innocence does not apply in this case.

                                              3
¶6     The District Court considered and rejected both grounds Martell raised to invoke

equitable tolling. The court determined the COVID-19 protocols implemented by the

prison did not prevent Martell from accessing legal materials based on the evidence

provided by the State from the prison's law librarian and the courts have remained open

throughout the pandernic as essential services. The court further determined Martell was

aware of any alleged issues with his trial counsel long before the deadline for filing the

petition for postconviction relief. Martell admitted he was aware of the one-year deadline

but did not seek an extension until three months after the deadline had passed. The court

determined there was "no good cause cited by the Defendant" to grant the rnotion. As the

District Court concluded Martell's motion for extension lacked good cause, Martell's

motion for extension clearly falls below the high burden required to apply equitable tolling:

The tirne bar in this case does not work a clear rniscarriage of justice so obvious it

cornpromises the integrity of the judicial process.

¶7     We have deterrnined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review. Affirmed.




We concur:



             Chief Justice

                                             4
                       ,-----




( 4- r4z- r4i,‘__-__
   .              ,?
       Justices




                                5